Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about August 2, 2013, which granted defendants Allied Princes Bay Co., Allied Princes Bay Co. #2, Muss Development L.L.C., and Joshua Muss’s motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
To the extent plaintiff based its claims on certain alleged misrepresentations by defendants Allied Princes Bay Co. and Allied Princes Bay Co. #2 as to property it contracted to purchase from them, the claims are precluded by this Court’s determination in a prior appeal that “plaintiff accepted all defects in the premises and was not relying on any assurances made by defendants as to the condition of the property” (Princes Point, LLC v AKRF Eng’g, P.C., 94 AD3d 588, 588-589 [1st Dept 2012]).
We have considered plaintiffs remaining contentions, including that it is entitled to specific performance of the contract with an abatement in the purchase price, and find them unavailing. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ.